DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s  Notes
 	The Notice of Allowance (NOA) dated 02/25/2021 has been withdrawn because a newly discovered reference Yang (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) was discovered and a new Non-Final Rejection is hereby enclosed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach).
 	As to independent claim 1, Yang discloses a method for registration with a medical imaging system (fast deformable image registration method – see abstract), the method comprising: acquiring first and second sets of scan data representing a patient (target and moving images – see Fig. 2);  determining displacements of the registration of the scan data of the first set with the scan data of the second set (find a deformation map which maps the moving image to the target image – see section 2.1, [p][001]), the displacements being determined by input of the first and second sets of the scan data to a deep machine-learned network having a diffeomorphic layer such that the displacements output by the deep machine-learned network are diffeomorphic (see section 2.3, [p][003] – “1.Train the prediction network using training images and the ground truth initial momentum obtained by numerical optimization of the Large Deformation Diffeomorphic Metric Mapping (LDDMM) registration mode” and “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”); and generating an image of the patient from the displacements (see Fig 9).

 	As to claim 2, Yang discloses the method wherein  acquiring comprises scanning the patient with different modalities and/or at different times (see section 3.3, [p][001] – 

 	As to claim 3, Yang discloses the method wherein determining comprises determining with the diffeomorphic layer of the deep machine-learned network comprising an integration layer configured to integrate velocities (note that the mapping is gained by integration of a spatio-temporal velocity field v(x, t) for unit time – see [p][002]).
  	
 	As to claim 5, Yang discloses the method wherein determining comprises determining with the deep machine-learned network comprising a fully convolutional encoder-decoder network having been trained to output velocities by location from the scan data of the first and second sets and the diffeomorphic layer configured to receive the velocities and output the displacements from the velocities (see Fig. 3).

 	As to claim 6, Yang discloses the method wherein generating the image comprises generated generating a warped image from the determined displacements (see section 2.3, [p][003] -  “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”).

Yang discloses the method wherein determining comprises determining with the deep machine-learned network having been trained with ground truth deformations in supervised learning (note that the training of the network include ground truth image momentum – see section 2.3, [p][003]).

 	As to independent claim 12, Yang discloses a medical imaging system for image registration (fast deformable image registration system – see abstract), the medical imaging system comprising: a medical scanner (magnetic resonance (MR) imaging – see section 1, [p][002])configured to generate a first image from a scan a patient (target and moving images – see Fig. 2); an image processor configured to apply a machine-learned neural network to the first image and a second image (find a deformation map which maps the moving image to the target image – see section 2.1, [p][001]), the machine-learned neural network having been trained to generate a warped image using velocities estimated from the first and second images  and using a diffeomorphic deformation field determined from the velocities (see section 2.3, [p][003] – “1.Train the prediction network using training images and the ground truth initial momentum obtained by numerical optimization of the Large Deformation Diffeomorphic Metric Mapping (LDDMM) registration mode” and “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”); and a display configured to display the warped image or an image of the velocities (see Fig 9).

Yang teaches the medical imaging system wherein the machine-learned neural network generates the warped image in a single forward evaluation (note that in the correction network the “complete iterative numerical approach typically used for LDDMM registration is replaced by a single prediction step” – see section 2.3, [p][001]).

 	As to claim 14, Yang teaches the medical imaging system wherein the machine-learned neural network comprises an encoder-decoder network having been trained to estimate the velocities and an integration layer configured to generate the diffeomorphic deformation field from the velocities (note that the mapping is gained by integration of a spatio-temporal velocity field v(x, t) for unit time – see [p][002]).

 	As to claim 15, Yang teaches the method wherein the machine-learned neural network further comprises a warping layer configured to generate the warped image from the diffeomorphic deformation field (see section 2.3, [p][003] -  “3. Use the moving images and the warped-back target images to train the correction network. The correction network learns to predict the difference between the ground truth momentum and the predicted momentum from the prediction network”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as applied to claim 1  in view of Zhoa et al (NPL titled: Deep Adaptive Log-Demons: Diffeomorphic Image Registration with Very Large Deformations).
 	As to claim 4, Yang does not teach the method wherein determining comprises determining with the integration layer configured to exponentiate the velocities through scaling and squaring.
 	Zhao discloses a two-layer deep adaptive registration framework method including wherein determining comprises determining with the integration layer configured to exponentiate the velocities through scaling and squaring (see Algorithm 1 on page 6).
 	Yang and Zhoa are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the two-layer deep adaptive registration framework of Zhoa into the fast deformable image registration method of Yang to provide a  two-layer deep adaptive registration framework which firstly .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as applied to claims 1 and 12  in view of Sommer et al (NPL titled: Sparse Multi-Scale Diffeomorphic Registration: the Kernel Bundle Framework).
 	As to claim 7, Yang does not teach the method wherein determining comprises determining with the deep machine-learned network comprising a sequence of two or more diffeomorphic networks at different scales. 
 	Sommer discloses an image registration method includes a sequence of two or more diffeomorphic networks at different scales (see abstract).
 Yang & Sommer  are combinable because they are from directed to image registration.  Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of Zhoa to include the image registration method of Sommer to allow multiple kernels at multiple scales to be incorporated in the registration (see abstract). Therefore, it would have been obvious to combine Yang with Sommer  to obtain the invention as specified in claim 7.

Yang does not teach the medical imaging system wherein the machine-learned neural network comprises a multi-scale network.
 	Sommer discloses the medical imaging system wherein the machine-learned neural network comprises a multi-scale network (see abstract).
 	Therefore combining Yang and Sommer would meet the claim limitations for the same reasons as previously discussed in claim 7.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as applied to claims 1 and 12  in view Morra et al (NPL titled: Machine Learning for Brain Image Segmentation).
 	As to claim 9, Yang discloses the method wherein determining comprises determining with the deep machine-learned network having been trained with a similarity metric (see section 3.2.3, [p][001] – where the prediction method is match with the trained to match the LDDMM optimization results); however, does not expressly disclose unsupervised learning.
 	Morra discloses a machine learning for brain image segmentation including unsupervised learning (see page 9, Limitations – where “if these patterns are inexactly or irregularly captured by the expert raters, the patterns will not be learned well and the resulting model will suffer, though unsupervised and weakly supervised methods can help with incomplete or inconsistent data”).
Yang & Morra  are combinable because they are from directed to image registration.  Before the effective filing date of the claims invention, it would have been  “if these patterns are inexactly or irregularly captured by the expert raters, the patterns will not be learned well and the resulting model will suffer, though unsupervised and weakly supervised methods can help with incomplete or inconsistent data” (see page 9, Limitation). Therefore, it would have been obvious to combine Yang with Morra  to obtain the invention as specified in claim 9.

 	As to claim 10, Yang teaches the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric (note that the prediction model is trained to match the initial momentum – see section 3.2.3) however, does not expressly disclose wherein the training includes a regularizer. Morra discloses a machine learning for brain image segmentation including wherein the training includes a regularizer (see page 12, Bayesian Problem Formulation, [p][002]). 
 	Therefore combining Yang and Morra would meet the claim limitations for the same reasons as previously discussed in claim 9.

 	As to claim 11, Yang teaches the method wherein determining comprises determining with the deep machine-learned network having been trained with the similarity metric comprising a differentiable metric (prediction+plus network matching -  see section 3.2.2, [p][002]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: Quicksilver: Fast predictive image registration–a deep learning approach) as applied to claim 12  in view Liu et al (Pub No.: 2018/0089530).
 	As to claim 17, Yang does not teach the system wherein the machine-learned neural network was trained with unsupervised learning using a pre-training defined similarity metric.
 	Liu discloses a landmark detection system the machine-learned neural network was trained with unsupervised learning using a pre-training defined similarity metric (see [p][0022]).
 	Yang & Liu  are combinable because they are from directed to image registration.  Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the method of Zhoa to include the landmark detection system of Liu for “training in an offline training stage prior to the landmark detection in received medical image” in order  “to discover powerful image features from the input image data” (see [p][0022]). Therefore, it would have been obvious to combine Yang with Liu  to obtain the invention as specified in claim 9

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 8, 2021